DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment filed on 12/13/21 has been entered. 
In response to applicant’s amendment all the prior art rejection has been withdrawn.
Claims 1- 20 are pending in the application.  
Response to Arguments
3.	Applicant’s arguments filed on 12/13/21 have been fully considered and are persuasive. Applicant has amended claim 12 and objection to claim 12 was withdrawn. Claims 1-20 are now allowed.   
                                                  Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes a method of mask  inspection by a mask inspection system comprising a mask inspection   tool and a processing and memory  circuitry (PMC), the method comprising: calculate a statistic-based Edge Positioning Displacement (EPD) of a potential defect, wherein the statistic-
The prior art made of record is considered pertinent to applicant's disclosure:
Pang et al., (US PGPUB NO. 20060242619 A1) discloses serious defects on a mask can compromise the functionality of the integrated circuits formed on the wafer. Nuisance defects, which do not affect the functionality, waste expensive resources. A defect analysis tool with job-based automation can accurately and efficiently determine defect printability. This tool can run a job, using a mask file, to simulate the wafer exposure that the mask would provide under a given set of parameters. These parameters can relate to the mask itself, the inspection system used to create the mask file, and the stepper that can be used to expose the mask. The processes performed during the job can be done uniformly for defects on the mask. This uniformity allows the tool to efficiently run multiple jobs. The results of the job can be presented using different levels of detail to facilitate user review.
Sugita et al., (US PGPUB NO. 20050099614 A1) discloses an exposure apparatus including a first exposure device for illuminating a predetermined mask with light of a predetermined wavelength under a first mask-illumination condition, 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance,”





Contact Information
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sheela C Chawan/ 
Primary Examiner, Art Unit 2669